DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/295065, filed on 03/07/2019. Claims 1-14 are still pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88” has been used to designate both a tube clip and a rod clip from claim 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a tube clip" in line 13 and “a rod clip” in line 16.  From paragraph 0028 of the specification, it appears that the “tube clip” could be the same element as the “rod clip”, both of which have reference number 88. It is unclear if the limitations “a tube clip” and “a rod clip” in the claims are meant to refer to the same element, in which case there is an antecedent basis issue. Or if these two limitations are meant to refer to different elements, in which case it is unclear which element is the rod clip and which element is the tube clip. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2004/0084251 to Miller et al (henceforth referred to as Miller).
Regarding claims 1-9, Miller discloses an installation tool (i.e. Fig. 1) configured to install a machine (i.e. Fig. 1, ref. 30) of an elevator system, comprising: 
a base section (i.e. Fig. 1, ref. 10) including two legs (i.e. Fig. 1, ref. 14 and paragraph 0011, lines 1-2), each of the two legs including a laterally extending gusset (i.e. Fig. 1, indicated at ref. 10) attached thereto; 
a clamp assembly supported by the base section, the clamp assembly including: 
a first bracket (i.e. Fig. 1, ref. 18 on the left) attached to and positioned over the two legs and a second bracket (i.e. Fig. 1, ref. 18 on the left) attached to and positioned over the gussets; 
a first tube (i.e. not shown but detailed in paragraph 0012, lines 1-2) movably carried by the first bracket and a second tube (i.e. Fig. 1, ref. 20) movably carried by the second bracket, the first and second tubes movable in the brackets between a retracted position that positions the machine over the base section (i.e. paragraph 0013, lines 12-15) and an extended position (i.e. Fig. 1) that positions the machine in a cantilevered position adjacent the retracted position; 
each of the first tube and the second tube including a tube clip (i.e. Fig. 1, not shown or referenced but inherit there is a portion of guide shoe, ref. 20, inserted into bracket, ref. 18, that prevents the guide shoe from being pulled out the bracket in the lateral direction) that is fixed in position thereon; and 

Wherein the base section is configured to attach directly to a cross head (i.e. Fig. 1, ref. 34) of the elevator system. 
Wherein the base section and the gussets form a platform configured to receive the clamp assembly (i.e. Fig. 1). 
Wherein the first and second brackets each include a pair of L-shaped members (i.e. Fig. 1, ref. 18 is C-shaped which is two mirrored L-shapes) sized and shaped to receive a respective one of the first and second tubes there between. 
Wherein the first and second brackets are sized and shaped to receive the machine thereon and maintain the machine in a horizontal orientation during installation (i.e. Fig. 1). 
Wherein the first and second tubes are horizontally movable within the first and second brackets (i.e. paragraph 0011, lines 7-9). 
Wherein the first and second tubes each have a stop (i.e. Fig. 1, portion of ref. 20 shown that prevents ref. 20 from being pushed further into bracket, ref. 18, in the lateral direction) that is positioned so as to abut a respective one of the first and second brackets (i.e. Fig. 1, ref. 20 abuts the open C-shape of bracket, ref. 18, in the lateral direction) when the first and second tubes are in the retracted position.  
. 

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2009/0097952 to Swaybill et al teaches an elevator installation with horizontal sliding movement.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654